Citation Nr: 0112945	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-06 140	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for bilateral bunion deformities, left foot 
greater than right.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1944 to 
June 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to a total rating based on individual 
unemployability.  In a July 1999 rating decision the RO also 
denied entitlement to a rating in excess of 30 percent for 
the bilateral foot disorder.  In his January 2000 notice of 
disagreement the veteran asserted that he was entitled to a 
total disability rating on an extra-schedular basis.  The RO 
issued a statement of the case in January 2000 that included 
only the issue of entitlement to an increased rating and did 
not include the issue of entitlement to a total rating based 
on unemployability pursuant to 38 C.F.R. § 4.16 (2000).  In 
his substantive appeal, however, the veteran again contended 
that he was entitled to a total rating because the pain in 
his feet prevented him from being able to work.  The Board 
finds, therefore, that the issue of entitlement to an 
increased rating for the bilateral foot disorder includes the 
issue of entitlement to a total rating based on individual 
unemployability.  Norris v. West, 12 Vet. App. 413 (1999); 
VAOPGCPREC 06-96.

In the July 1999 rating decision the RO also denied 
entitlement to service connection for gastrointestinal 
bleeding as secondary to the service-connected bilateral foot 
disorder on the basis that the claim was not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), eliminated the concept of 
a well-grounded claim.  The change in the law is applicable 
to all claims filed on or after the date of enactment on 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

The new law also mandates that all claims for benefits denied 
or dismissed as not well grounded under the laws administered 
by VA, which became final during the period beginning on July 
14, 1999, and ending on the date of the enactment of the Act, 
shall be readjudicated, if a request for readjudication is 
filed by the claimant or the Secretary not later than two 
years after the date of the enactment of the Act.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (b), 114 Stat. 2096 (2000).  The veteran did not 
appeal the July 1999 denial of service connection, and that 
decision became final within the applicable time period.  The 
issue of re-adjudication of the denied claim is referred to 
the RO for action deemed appropriate and consistent with the 
provisions of the VCAA.


REMAND 

Following certification of the veteran's appeal to the Board, 
he submitted additional evidence pertaining to the rating 
assigned for the bilateral foot disorder.  That evidence 
includes his statement and color photographs of his feet.  
This evidence has not yet been considered by the RO, and the 
veteran has not waived consideration by the RO in the first 
instance.  The case is, therefore, being remanded to the RO 
for consideration of the newly submitted evidence and the 
issuance of a supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c).

The RO provided the veteran a VA podiatry examination in 
April 1998, the report of which indicates that he was 
examined for bilateral bunion deformities.  He also had 
hyperkeratotic build-up under the second metatarsal heads, 
left worse than right, with painful weight bearing; and 
hammertoe deformities of the second and fourth toes of the 
left foot, with hyperkeratotic build up overlying the 
proximal interphalangeal joints of the toes.  Examination 
revealed full range of motion in the first 
metatarsophalangeal joints, but the examiner did not 
otherwise describe any functional limitations due to the foot 
disorder.  Other than referencing the deformities described 
above, including the bilateral bunions, the examiner did not 
provide any diagnosis of foot pathology.  

In addition to the deformities documented above, during a May 
1999 examination the veteran complained of cramping of the 
feet and toes.  Examination showed tenderness to palpation 
about the metatarsophalangeal joints and the metatarsals of 
both feet, which the examiner assessed as capsulitis and 
stress reaction of the metatarsal shafts.  

The veteran has also complained of contracture of the dorsal 
ligaments of the feet, in addition to pain and cramping of 
the feet and legs.  Other than the bilateral bunion 
deformities, the cause of the hyperkeratotic lesions, the 
hammer toes, the contracted dorsal ligaments, and the pain 
and cramping of the feet is not clear from the available 
evidence.

With the grant of service connection in May 1998, the RO 
evaluated the bilateral foot disorder as analogous to claw 
foot (pes cavus) under Diagnostic Code 5278.  That diagnostic 
code provides a maximum 50 percent rating for bilateral 
involvement if the disorder is manifested by marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  The bilateral disorder is rated at 30 percent if 
manifested by all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  A 
10 percent rating applies for bilateral or unilateral 
involvement with the great toe dorsiflexed, some limitation 
of dorsiflexion at the ankle, definite tenderness under the 
metatarsal heads.  38 C.F.R. § 4.71a.  

The diagnostic code pertaining to hallux valgus (bunions), 
however, provides a maximum 10 percent rating for each foot 
manifested by severe deformity, if equivalent to amputation 
of the great toe.  A 10 percent rating also applies for each 
foot with resection of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  An explanation of the 
underlying pathology is, therefore, necessary in order to 
determine the proper rating criteria for the bilateral foot 
disorder.  In addition, all functional limitations resulting 
from the disorder should be documented.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The veteran's only service-connected disability consists of 
the bilateral foot disorder, currently evaluated as 30 
percent disabling.  He contends that the foot disorder 
prevents him from maintaining employment, in that he had to 
discontinue his work as a surgeon because he was no longer 
able to stand due to the foot pain.  In the January 2000 
statement of the case the RO provided the veteran the 
regulation pertaining to an extra-schedular rating, that 
being 38 C.F.R. § 3.321, but the RO did not specifically 
consider any of those criteria in finding that a higher 
rating was not warranted.  The statement of the case did not 
include the regulation regarding a total rating based on 
individual unemployability, 38 C.F.R. § 4.16.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

The veteran contends that he is entitled to a total rating in 
accordance with 38 C.F.R. § 4.16(b).  Although he may be 
precluded from engaging in an occupation that requires 
prolonged standing or walking, it is not clear from the 
record whether the service-connected foot disorder prevents 
him from securing or following an otherwise substantially 
gainful occupation, without consideration of his age.  The 
Board finds, therefore, that additional development is 
warranted prior to considering the substance of the veteran's 
appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a foot 
disorder since February 1999.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

3.  In accordance with 38 C.F.R. § 3.655, 
the RO should notify the veteran that a 
VA examination is being scheduled, and 
that his failure to appear for the 
scheduled examination may result in the 
denial of his pending appeal.

4.  The RO should provide the veteran a 
VA podiatry examination to document all 
pathology pertaining to the feet and to 
determine the severity of the bilateral 
foot disability.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The podiatrist should conduct a thorough 
examination of the feet and provide a 
diagnosis for all pathology found.  
Specifically, the examiner should provide 
an opinion on whether the hyperkeratotic 
lesions, the hammer toes, the contracted 
dorsal ligaments, and the pain and 
cramping of the feet and legs are due to 
hallux valgus or some other known 
pathology.  The examiner should also 
describe all manifestations of the foot 
disability, including any contraction of 
the plantar fascia, contraction of the 
dorsal ligaments, dropped forefoot, 
hammer toes, painful callosities, varus 
or valgus deformity, limited motion of 
the toes, limited motion of the ankles, 
and/or tenderness under the metatarsal 
heads.

The examiner should also describe any 
functional loss pertaining to the feet, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
foot pathology.  The examiner should 
provide the complete rationale for all 
opinions given.

The examiner should also provide an 
opinion on whether the manifestations of 
the bilateral foot disorder cause marked 
interference with employment, or prevent 
the veteran from securing and following 
any substantially gainful occupation, 
regardless of his age.  The examiner 
should provide the complete rationale for 
all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the claim for a 
higher rating for the bilateral foot 
disorder.  That adjudication should 
include the issues of entitlement to an 
extra-schedular rating pursuant to 
38 C.F.R. § 3.321, and a total rating 
based on individual unemployability in 
accordance with 38 C.F.R. § 4.16.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The supplemental statement of 
the case should include the regulations 
pertaining to a total rating based on 
individual unemployability and all 
evidence received since the statement of 
the case was issued.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


